                        IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                             CIVIL ACTION NO.: 5:19-cv-00327-FL

 MANUEL TORRES,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )
                                                 )    DEFENDANT TOWN OF APEX’S
 TRACY LYNN CARTER, in his official              )      ANSWER TO PLAINTIFF’S
 capacity as Lee County Sheriff; TOWN            )    COMPLAINT AND AFFIRMATIVE
 OF SILER CITY, NORTH CAROLINA;                  )            DEFENSES
 and TOWN OF APEX, NORTH                         )
 CAROLINA,                                       )
                                                 )
                Defendants.                      )
                                                 )

       NOW COMES Defendant, Town of Apex, North Carolina, (“Defendant” or “Apex”),

by and through its undersigned counsel, and files Defendant Town of Apex’s Answer to Plaintiff’s

Complaint and Affirmative Defenses (“Answer”), and states as follows:

                                       FIRST DEFENSE

       Apex responds to the individually enumerated allegations contained in Plaintiff’s

Complaint as follows:

                                             ACTION

       1.     In response to the allegations contained in the first sentence of Paragraph 1 of

Plaintiff’s Complaint, it is admitted, upon information and belief, that Plaintiff was employed as a

law enforcement officer with the Lee County Sheriff’s Office (“LCSO”) from October 2012, until

September 11, 2017. The remaining allegations contained in the first sentence of Paragraph 1 of

Plaintiff’s Complaint constitute conclusions of law, to which no response is required. To the

extent a response is required to the remaining allegations contained in the first sentence of



            Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 1 of 22
Paragraph 1 of Plaintiff’s Complaint, it is denied that Apex discriminated against or retaliated

against Plaintiff for any reason. In further response to the remaining allegations contained in the

first sentence of Paragraph 1 of Plaintiff’s Complaint, it is also denied, upon information and

belief, that Defendant Tracy Lynn Carter (“Sheriff Carter”) or the Town of Siler City, North

Carolina (“Siler City”) discriminated against or retaliated against Plaintiff for any reason. In

response to the allegations contained in the second sentence of Paragraph 1 of Plaintiff’s

Complaint, it is admitted that Plaintiff seeks damages purportedly arising out of his alleged legal

claims. Except as expressly admitted, the allegations contained in the second sentence of

Paragraph 1 of Plaintiff’s Complaint are denied. It is expressly denied that Plaintiff is entitled to

relief of any sort from Apex. It is also expressly denied that punitive damages are available against

Apex.

                                 JURISDICTION AND VENUE

        2.     The allegations contained in the first sentence of Paragraph 2 of Plaintiff’s Complaint

constitute conclusions of law to which no response is required. To the extent a response is

required, the allegations contained in the first sentence of Paragraph 2 of Plaintiff’s Complaint are

admitted.     The allegations contained in the second sentence of Paragraph 2 of Plaintiff’s

Complaint constitute conclusions of law to which no response is required. To the extent a

response is required to the allegations contained in second sentence of Paragraph 2 of Plaintiff’s

Complaint, it is admitted that this Court has jurisdiction to adjudicate claims under Title VII of

the Civil Rights Act of 1964, as amended (“Title VII”), as well as supplemental jurisdiction to

adjudicate related state law claims. Except as expressly admitted, the allegations contained in the

second sentence of Paragraph 2 of Plaintiff’s Complaint are denied. The allegations contained in

the third sentence of Paragraph 2 of Plaintiff’s Complaint constitute conclusions of law to which

                                                Page 2

             Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 2 of 22
no response is required. To the extent a response is required to the allegations contained in the

third sentence of Paragraph 2 of Plaintiff’s Complaint, the allegations alleged against Apex are

denied.

          3.     The allegations contained in Paragraph 3 of Plaintiff’s Complaint constitute

conclusions of law to which no response is required. To the extent a response is required to the

allegations contained in Paragraph 3 of Plaintiff’s Complaint, it is admitted that Apex is located in

a county that the United States District Court for the Eastern District of North Carolina

represents.      In further response to the allegations contained in Paragraph 3 of Plaintiff’s

Complaint, it is admitted that Sheriff Carter and Siler City are both located in a county that the

United States District Court for the Middle District of North Carolina represents. Except as

expressly admitted, the allegations contained in Paragraph 3 of Plaintiff’s Complaint are denied.

                                              PARTIES

          4.     In response to the allegations contained in the first sentence of Paragraph 4 of

Plaintiff’s Complaint, it is admitted, upon information and belief, that Plaintiff is a citizen of the

United States and is resident of Sanford, Lee County, North Carolina. The allegations contained

in the second sentence of Paragraph 4 of Plaintiff’s Complaint constitute conclusions of law to

which no response is required. To the extent a response is required to the allegations contained

in second sentence of Paragraph 4 of Plaintiff’s Complaint, the allegations are denied. The

allegations contained in the third sentence of Paragraph 4 of Plaintiff’s Complaint are denied.

          5.     The allegations contained in Paragraph 5 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required to the allegations contained in Paragraph 5 of Plaintiff’s Complaint, the allegations are

denied, upon information and belief.

                                                Page 3

               Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 3 of 22
       6.     The allegations contained in Paragraph 6 of Plaintiff’s Complaint do not pertain to

this answer Defendant and therefore no response is required. To the extent a response is required

to the allegations contained in Paragraph 6 of Plaintiff’s Complaint, the allegations are admitted,

upon information and belief.

       7.     The allegations contained in the first and second sentences of Paragraph 7 of

Plaintiff’s Complaint are admitted. The allegations contained in the third sentence of Paragraph

7 of Plaintiff’s Complaint constitute legal conclusions to which no response is required. To the

extent a response is required to the allegations contained in the third sentence of Paragraph 7 of

Plaintiff’s Complaint, those allegations are denied. The allegations contained in the fourth

sentence of Paragraph 7 of Plaintiff’s Complaint constitute legal conclusions to which no response

is required. To the extent a response is required to the allegations contained in the fourth sentence

of Paragraph 7 of Plaintiff’s Complaint, it is admitted that Apex is an “employer” within the

meaning and definition of 42 U.S.C. 2000e(b). Except as expressly admitted, the allegations

contained in the fourth sentence of Paragraph 7 of Plaintiff’s Complaint are denied.

                            ADMINISTRATIVE PROCEDURES

       8.     The allegations contained in Paragraph 8 of Plaintiff’s Complaint are admitted, upon

information and belief.

       9.     Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 9 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

       10.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 10 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

                                               Page 4

            Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 4 of 22
       11.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 11 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

       12.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 12 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

       13.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 13 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

       14.    In response to the allegations contained in Paragraph 14 of Plaintiff’s Complaint, it

is admitted, upon information and belief, that Plaintiff digitally executed a Charge of

Discrimination (“EEOC Charge”) (Charge No. 433-2018-03011) on or about July 23, 2018, in

which Plaintiff alleged that Apex “retaliated against me for filing EEOC Charge Number: 433-

2018-00419 against Lee County Sheriff [sic] Office for Religious Discrimination and Retaliation.”

Except as expressly admitted, the allegations contained in Paragraph 14 of Plaintiff’s Complaint

are denied.

       15.    In response to the allegations contained in Paragraph 15 of Plaintiff’s Complaint, it

is admitted that on or about April 29, 2019, the EEOC closed its investigation of Plaintiff’s EEOC

Charge, dismissed Plaintiff’s EEOC Charge, issued a “Dismissal And Notice of Rights”

(“Dismissal”) and, in the process, issued a “no cause” finding which stated, in pertinent part, as

follows: “Based upon its investigation, the EEOC is unable to conclude that the information

obtained establishes violations of the statutes.”




                                               Page 5

          Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 5 of 22
       16.    The allegations contained in Paragraph 16 of Plaintiff’s Complaint constitute

conclusions of law to which no response is required. To the extent a response is required, Apex

lacks sufficient information to respond to the truth or falsity of the allegations contained in

Paragraph 16 of Plaintiff’s Complaint and, as a result, the allegations are denied.

       17.    The allegations contained in Paragraph 17 of Plaintiff’s Complaint constitute

conclusions of law to which no response is required. To the extent a response is required, Apex

lacks sufficient information to respond to the truth or falsity of the allegations contained in

Paragraph 17 of Plaintiff’s Complaint and, as a result, the allegations are denied.

                                 FACTUAL ALLEGATIONS

       18.    The allegations contained in Paragraph 18 of Plaintiff’s Complaint are admitted,

upon information and belief.

       19.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 19 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

       20.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 20 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

       21.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 21 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

              Defendant LCSO (EEOC Charge Nos. 433-2018-00419 and -02999)

       22.    The allegations contained in Paragraph 22 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

                                              Page 6

          Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 6 of 22
required, it is admitted, upon information and belief, that Plaintiff began employment with LCSO

in October 2012, and that Plaintiff most recently held the position of County Deputy (Corporal)

with LCSO until on or around September 11, 2017. Except as expressly admitted, the allegations

contained in Paragraph 22 of Plaintiff’s Complaint are denied.

          23.   The allegations contained in Paragraph 23 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 23 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

          24.   The allegations contained in Paragraph 24 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 24 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

          25.   The allegations contained in Paragraph 25 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 25 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

          26.   The allegations contained in Paragraph 26 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the




                                                Page 7

            Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 7 of 22
allegations contained in Paragraph 26 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

          27.   The allegations contained in Paragraph 27 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 27 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

          28.   The allegations contained in Paragraph 28 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 28 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

          29.   The allegations contained in Paragraph 29 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 29 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

          30.   The allegations contained in Paragraph 30 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 30 of Plaintiff’s Complaint and, as a result, the allegations are

denied.




                                                Page 8

            Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 8 of 22
          31.   The allegations contained in Paragraph 31 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 31 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

          32.   The allegations contained in Paragraph 32 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 32 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

          33.   The allegations contained in Paragraph 33 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 33 of Plaintiff’s Complaint and, as a result, the allegations are

denied.

                    Defendant Siler City (EEOC Charge No. 433-2018-02466)

          34.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 34 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

          35.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 35 of Plaintiff’s Complaint and, as a result, the allegations

are denied.




                                                Page 9

            Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 9 of 22
       36.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 36 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

       37.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 37 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

       38.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 38 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

       39.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 39 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

       40.    Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 40 of Plaintiff’s Complaint and, as a result, the allegations

are denied.

               Defendant Town of Apex (EEOC Charge No. 433-2018-03011)

       41.    In response to the allegations contained in Paragraph 41 of Plaintiff’s Complaint, it

is admitted that Plaintiff interviewed with Apex on November 6, 2017. Except as expressly

admitted, the allegations contained in Paragraph 41 of Plaintiff’s Complaint are denied.

       42.    The allegations contained in Paragraph 42 of Plaintiff’s Complaint are denied.

       43.    In response to the allegations contained in Paragraph 43 of Plaintiff’s Complaint, it

is admitted that Plaintiff was required to complete a Computerized Voice Stress Analysis




                                             Page 10

         Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 10 of 22
examination (“CVSA examination”). Except as expressly admitted, the allegations contained in

Paragraph 43 of Plaintiff’s Complaint are denied.

        44.   In response to the allegations contained in Paragraph 44 of Plaintiff’s Complaint, it

is admitted that LCSO provided Wayne English (“Officer English”), who is employed as a Police

Officer for Apex, information regarding Plaintiff’s employment with LCSO. Apex is without

sufficient information to form a belief as to the truth or falsity of the remaining allegations

contained in Paragraph 44 of Plaintiff’s Complaint and, as a result, the allegations are denied.

        45.   In response to the allegations contained in Paragraph 45 of Plaintiff’s Complaint, it

is admitted that LCSO informed Officer English that Plaintiff had previously told LCSO that his

wife had a problem with him training females. It is further admitted that LCSO informed Officer

English that Plaintiff subsequently told LCSO that it was “against his religious beliefs to have a

female in the car with him alone.” Except as expressly admitted, the allegations contained in

Paragraph 45 of Plaintiff’s Complaint are denied, upon information and belief.

        46.   The allegations contained in Paragraph 46 of Plaintiff’s Complaint are denied.

                                           COUNT I:
                          Title VII Claim for Religious Discrimination
                                   (Against Defendant LCSO)

        47.   Apex realleges and incorporates herein by reference its answers to Paragraphs 1 – 46

of Plaintiff’s Complaint as if fully set forth herein.

        48.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 48 of Plaintiff’s Complaint and, as a result, those allegations

are denied.




                                                Page 11

          Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 11 of 22
       49.    The allegations contained in Paragraph 49 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, the allegations contained in Paragraph 49 of Plaintiff’s Complaint are denied.

       50.    The allegations contained in Paragraph 50 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 50 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

       51.    The allegations contained in Paragraph 51 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 51 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

       52.    The allegations contained in Paragraph 52 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 52 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

       53.    The allegations contained in Paragraph 53 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained in Paragraph 53 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

                                             Page 12

         Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 12 of 22
          54.   The allegations contained in Paragraph 54 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the

allegations contained Paragraph 54 of Plaintiff’s Complaint and, as a result, those allegations are

denied.

                                            COUNT II:
                                    Retaliation Under Title VII
                                     (Against All Defendants)

          55.   Defendant Apex realleges and incorporates herein by reference its answers to

Paragraphs 1 – 54 of Plaintiff’s Complaint as if fully set forth herein.

          56.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 56 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

          57.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 57 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

          58.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 58 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

          59.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 59 of Plaintiff’s Complaint and, as a result, those allegations

are denied.




                                               Page 13

           Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 13 of 22
          60.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations contained in Paragraph 60 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

          61.   The allegations contained in Paragraph 61 of Plaintiff’s Complaint are admitted,

upon information and belief.

          62.   Apex is without sufficient information to form a belief as to the truth or falsity of

the allegations in Paragraph 62 of Plaintiff’s Complaint and, as a result, those allegations are

denied.

          63.   The allegations contained in Paragraph 63 of Plaintiff’s Complaint are admitted.

          64.   The allegations contained in Paragraph 64 of Plaintiff’s Complaint are denied.

          65.   The allegations contained in Paragraph 65 of Plaintiff’s Complaint are denied.

          66.   The allegations contained in Paragraph 66 of Plaintiff’s Complaint are denied.

                                          COUNT III:
                    Termination in Violation of North Carolina Public Policy
                                  (Against Defendant LCSO)

          67.   Apex realleges and incorporates herein by reference its answers to Paragraphs 1 – 66

of Plaintiff’s Complaint as if fully set forth herein.

          68.   The allegations contained in Paragraph 68 of Plaintiff’s Complaint are conclusions

of law to which no response is required. To the extent a response is required, the allegations

contained in Paragraph 68 of Plaintiff’s Complaint are admitted.

          69.   The allegations contained in Paragraph 69 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, Apex is without sufficient information to form a belief as to the truth or falsity of the




                                                Page 14

           Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 14 of 22
allegations contained in Paragraph 69 of Plaintiff’s Complaint and, as a result, those allegations

are denied.

       70.    The allegations contained in Paragraph 70 of Plaintiff’s Complaint constitute

conclusions of law to which no response is required. To the extent a response is required, the

allegations contained in Paragraph 70 of Plaintiff’s Complaint are denied.

       71.    The allegations contained in Paragraph 71 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, the allegations contained in Paragraph 71 of Plaintiff’s Complaint are denied, upon

information and belief.

       72.    The allegations contained in Paragraph 72 of Plaintiff’s Complaint do not pertain to

this answering Defendant and therefore no response is required. To the extent a response is

required, the allegations contained in Paragraph 72 of Plaintiff’s Complaint are denied, upon

information and belief.

       EACH AND EVERY ALLEGATION CONTAINED IN PLAINTIFF’S

COMPLAINT, INCLUDING THE PRAYER FOR RELIEF, NOT SPECIFICALLY

ADMITTED HEREIN, IS DENIED.

                                     SECOND DEFENSE

       73.     Apex has not deprived Plaintiff of any rights protected by Title VII.

                                      THIRD DEFENSE

       74.     Plaintiff’s claims are barred, in whole or in part, because any actions taken with

respect to Plaintiff were based upon legitimate, non-discriminatory, non-retaliatory reasons

unrelated to any protected class and/or purported protected activity.        Similarly, Plaintiff’s




                                             Page 15

         Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 15 of 22
protected class and/or purported protected activity was not the motivating, determining or

substantial factor in the decision to not select Plaintiff for employment with Apex.

                                       FOURTH DEFENSE

        75.     Plaintiff’s claims are barred, in whole or in part, by his failure to exhaust

administrative remedies and/or to comply with the statutory pre-requisites to bringing this action

and, as a result, this Court lacks subject matter jurisdiction over Plaintiff’s Title VII claim against

Apex.

                                        FIFTH DEFENSE

        76.     Plaintiff’s claim under Title VII alleged against Apex is barred to the extent that

Plaintiff seeks to recover for events or circumstances which were outside the scope and/or not

the subject of his EEOC Charge.

                                        SIXTH DEFENSE

        77.     The employment practices of Apex are now and have been during the period of

time referred to in Plaintiff’s Complaint, conducted in all respects in accordance with state and

federal laws, and in good faith.

                                      SEVENTH DEFENSE

        78.     Plaintiff fails to state a claim upon which relief can be granted against Apex as to

all or part of the allegations in Plaintiff’s Complaint.

                                       EIGHTH DEFENSE

        79.     Plaintiff has not suffered any legally cognizable injury or damage.

                                        NINTH DEFENSE

        80.     Apex’s actions were required by business necessity and were based on factors other

than any protected class status or activities of Plaintiff.

                                                Page 16

          Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 16 of 22
                                        TENTH DEFENSE
           81.   Alternatively, any injuries or damages allegedly suffered by Plaintiff, which are

denied, were the direct and proximate result of Plaintiff’s own conduct. As a result, the

employment action of which Plaintiff complains occurred solely as a result of his own actions.

                                     ELEVENTH DEFENSE

           82.   Plaintiff’s claims are barred, in whole or in part, to the extent that the doctrines of

unclean hands, equitable estoppel, waiver, ratification and/or laches are applicable to the facts

alleged.

                                      TWELFTH DEFENSE

           83.   The actions referenced in Plaintiff’s Complaint were valid, lawful, well supported

by the evidence and sufficient to warrant any actions taken by Apex.

                                   THIRTEENTH DEFENSE

           84.   In the alternative, Plaintiff’s claim against Apex and/or claims for damages against

Apex are barred, in whole or in part, by the doctrine of after-acquired evidence.

                                   FOURTEENTH DEFENSE

           85.   In the alternative, if any allegations of unlawful conduct are true (which Apex

expressly denies), Apex’s employees implicated in those allegations acted on their own, in violation

of Apex’s strict policies prohibiting such conduct, and acted outside the scope of their

employment.

                                     FIFTEENTH DEFENSE

           86.   In the alternative, even if Plaintiff was subjected to unlawful conduct based on a

protected class or protected activity, which is expressly denied, Apex exercised reasonable care to

prevent and correct the actions which support Plaintiff’s claim, and Plaintiff unreasonably failed


                                                Page 17

            Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 17 of 22
to take advantage of Apex’s preventative or corrective opportunities to otherwise avoid harm.

Thus, any damages that Plaintiff suffered were the direct and proximate result of his own actions

or inactions.

                                   SIXTEENTH DEFENSE

       87.      In the alternative, Apex pleads, upon information and belief, that Plaintiff failed to

exercise reasonable diligence and ordinary care to minimize his damages, and Apex therefore

pleads the doctrine of avoidable consequences and the defense of failure to mitigate damages, in

whole or in part, Plaintiff’s claim against Apex.

                                 SEVENTEENTH DEFENSE

       88.      Any claim for punitive damages by Plaintiff is in violation of the Constitution of

North Carolina and the United States in that it seeks to deprive Apex of property without due

process of law, in that it violates the Constitutions’ provisions concerning equal protection and in

that it violates the Constitutions’ prohibition of the imposition of excessive fines.

                                  EIGHTEENTH DEFENSE

       89.      Any claims for punitive damages by Plaintiff are barred in whole or in part by the

limitations on punitive damages set out in N.C. Gen. Stat. § 1D-1, et seq.

                                  NINETEENTH DEFENSE

       90.      Plaintiff’s claim for punitive damages against Apex fails to state a claim upon which

relief may be granted because punitive damages are not available against a municipal defendant.

                                   TWENTIETH DEFENSE

       91.      Apex pleads the doctrine of governmental immunity, good-faith immunity,

qualified immunity, Eleventh Amendment immunity, and/or public officer’s immunity as

affirmative defenses. Such immunities are pled as a complete bar to this lawsuit.

                                               Page 18

         Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 18 of 22
                                 TWENTY-FIRST DEFENSE

       92.     Apex denies that Plaintiff has been injured or owed damages due to any policy,

custom, practice or procedure of Apex.

                               TWENTY-SECOND DEFENSE

       93.     Apex pleads lack of subject-matter jurisdiction pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure in defense of this action.

                                TWENTY-THIRD DEFENSE

       94.     Plaintiff’s claim is barred by the applicable statute of limitations to include, upon

information and belief, Plaintiff’s failure to file this lawsuit within ninety (90) days of receipt of

the Notice of Right to Sue Letter from the EEOC.

                               TWENTY-FOURTH DEFENSE

       95.     Plaintiff’s claims are barred because Apex did not subject Plaintiff to any form of

unlawful or improper discrimination or retaliation.

                                 TWENTY-FIFTH DEFENSE

       96.     Plaintiff was not selected for the Police Officer I position with Apex for legitimate,

non-discriminatory and non-retaliatory reasons. In the alternative, even if Plaintiff is able to

establish his membership in a protected class and/or protected activity played a part in Apex’s

decision to not selected him for the position (which Apex expressly denies), Apex would have

made the same decision even in the absence of such alleged unlawful considerations.

                                 TWENTY-SIXTH DEFENSE

       97.     Plaintiff cannot establish that “but for” engaging in any alleged protected activity,

he would not have suffered the adverse action about which he complains.




                                              Page 19

         Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 19 of 22
                                    ADDITIONAL DEFENSES

        98.      Apex reserves the right to amend its Answer, to assert additional affirmative

defenses and/or to bring in third parties as Plaintiff’s claims are more fully disclosed during the

course of this litigation.

                                       PRAYER FOR RELIEF

        WHEREFORE, having answered each and every allegation contained in Plaintiff’s

Complaint, Apex makes the following prayer for relief:

        1.       That Plaintiff have and recover nothing by way of his Complaint.

        2.       That the costs of this matter be taxed to Plaintiff, including attorneys’ fees;

        3.       For a trial by jury of all issues of fact so triable; and

        4.       For such other and further relief as the Court may deem just and proper.

        Respectfully submitted, this the 3rd day of October, 2019.


                                                          JACKSON LEWIS P.C.


                                                  BY:     /s/ Paul S. Holscher
                                                          PAUL S. HOLSCHER
                                                          N.C. State Bar No. 33991
                                                          JANEAN B. DUNN
                                                          N.C. State Bar No. 50071
                                                          Attorneys for the Town of Apex
                                                          3737 Glenwood Avenue, Suite 450
                                                          Raleigh, NC 27612
                                                          Telephone: (919) 760-6460
                                                          Facsimile: (919) 760-6461
                                                          Email: paul.holscher@jacksonlewis.com
                                                          Email: janean.dunn@jacksonlewis.com




                                                 Page 20

             Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 20 of 22
                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                             CIVIL ACTION NO.: 5:19-cv-00327-FL

 MANUEL TORRES,                                   )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )
                                                  )
 TRACY LYNN CARTER, in his official               )               CERTIFICATE OF
 capacity as Lee County Sheriff; TOWN             )                  SERVICE
 OF SILER CITY, NORTH CAROLINA;                   )
 and TOWN OF APEX, NORTH                          )
 CAROLINA,                                        )
                                                  )
                Defendants.                       )
                                                  )

         The undersigned counsel certifies that on October 3, 2019, the foregoing Defendant Town
of Apex’s Answer to Complaint and Affirmative Defenses was electronically filed with the Clerk of the
Court, using the Court’s CM/ECF electronic service system, which will send notification of such
filing as follows:

                                    Brennan Tyler Brooks
                              Law Office of B. Tyler Brooks, PLLC
                                    4050 Yellowfield Way
                                        Cary, NC 27518
                                 btb@btylerbrookslawyer.com
                                       Attorney for Plaintiff

                                      Katie Weaver Hartzog
                                     Katherine Barber-Jones
                                    Hartzog Law Group, LLP
                               1903 N. Harrison Avenue, Suite 200
                                          Cary, NC 27513
                                khartzog@jhartzoglawgroup.com
                              kbarber-jones@hartzoglawgroup.com
                              Attorneys for Defendant Town of Siler City




                                              Page 21

         Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 21 of 22
                                      Bradley O. Wood
                           Womble Bond Dickinson (US) LLP
                                  One West Fourth Street
                                Winston-Salem, NC 27101
                                 Brad.Wood@wbd-us.com
                           Attorney for Defendant Tracy Lynn Carter


                                                   JACKSON LEWIS P.C.


                                           BY:     /s/ Paul S. Holscher
                                                   PAUL S. HOLSCHER
                                                   N.C. State Bar No. 33991
                                                   JANEAN B. DUNN
                                                   N.C. State Bar No. 50071
                                                   Attorneys for the Town of Apex
                                                   3737 Glenwood Avenue, Suite 450
                                                   Raleigh, NC 27612
                                                   Telephone: (919) 760-6460
                                                   Facsimile: (919) 760-6461
                                                   Email: paul.holscher@jacksonlewis.com
                                                   Email: janean.dunn@jacksonlewis.com
4812-2906-0002, v. 1




                                          Page 22

           Case 5:19-cv-00327-FL Document 15 Filed 10/03/19 Page 22 of 22
